                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                   U.S. MAGISTRATE JUDGE GORDON P. GALLAGHER

Criminal Case No. 18-cr-201-2- MSK-GPG                        Court Deputy: A. Barnes
Date: October 21, 2019                                        Recorder: Grand Junction

UNITED STATES OF AMERICA,
Plaintiff,

v.

1. JESSICA MONARREZ
2. ANDY SELTZER
Defendants.
______________________________________________________________________________

                                    ORDER
______________________________________________________________________________



The Court has fully reviewed the Grand Jury transcripts: ECF #111 in 18CR201 and ECF #210
in 18CR202. Both transcripts were filed in camera at the direction of the Court. Defendant
Seltzer had moved for additional unfettered access to the transcripts in that copies of each
could/would be left with him at the detention facility. The Court has currently allowed him to
review the transcripts under the supervision of his standby counsel or a designee, e.g., an
investigator or legal assistant. However, due to the investigative methods regarding confidential
sources set forth in the transcripts, the actual transcripts may not remain in Defendant’s
custody. After a full review, the Court finds no reason to alter the earlier Order in that it already
strikes the appropriate balance between protection of sources and methods and allowing
Defendant sufficient time and access to plan and prepare his defense. Defendant specifically
remarked that he wishes to compare the transcripts, side-by-side, with other evidence and
reports. Nothing in the Court’s current Order prevents or inhibits such comparison—particularly
as Defendant wants to compare the transcript with audio/visual material which will not be
allowed to remain in the detention facility for safety purposes and would have to be supervised
by the same legal assistant. For those reasons, the Court RECOMMENDS that Defendant’s
motion for unfettered access to the Grand Jury transcripts be DENIED. Any party may object, in
writing, to this RECOMMENDATION with fourteen (14) days pursuant to Federal Rule of
Criminal Procedure 59(a).
